Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 18, 2021

                                      No. 04-20-00416-CV

                       IN THE INTEREST OF C.C.E., JR., A CHILD,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-00379
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On May 13, 2021, appellee filed a motion seeking leave to file a sur-reply brief. Appellee
also requested “a deadline of 15 days from the day the Court grants leave” to file his sur-reply.
After consideration, we GRANT appellee’s motion and ORDER appellee to file his sur-reply
brief by June 2, 2021.

       It is so ORDERED May 18, 2021.


                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT